[Skadden, Arps, Slate, Meagher & Flom LLP New York Letterhead] September 24, 2010 Regeneron Pharmaceuticals, Inc. 777 Old Saw Mill River Road Tarrytown, New York 10591-6707 Re: Registration Statement on Form S-8 Ladies and Gentlemen: We have acted as special counsel to Regeneron Pharmaceuticals, Inc., a New York corporation (the "Company"), in connection with the preparation of the Company’s Registration Statement on Form S-8 in the form to be filed with the Securities and Exchange Commission (the “Commission”) on the date hereof (the “Registration Statement”) for the purpose of registering with the Commission, under the Securities Act of 1933, as amended (the “Securities Act”), the issuance of an additional aggregate of 490,832 shares (the “Additional Shares”) of the Company’s common stock, par value $0.001 per share (the “Common Stock”), authorized for issuance under the Company’s Amended and Restated 2000 Long-Term Incentive Plan (the “2000 Plan”). The Registration Statement also covers up to 3,979 additional shares of Common Stock subject to outstanding awards granted under the Company’s 1990 Long-Term Incentive Plan, as amended and restated (the “1990 Plan”), to the extent that, after the date hereof, such awards are forfeited, expire, or are cancelled without delivery of any shares of Common Stock (the “Carry Over Shares” and, together with the Additional Shares, the “Shares”). Under the terms of the 2000 Plan, upon and to the extent of such forfeiture, expiration or cancellation of such awards under the 1990 Plan, the Carry Over Shares will become available for issuance under the 2000 Plan. This opinion is being furnished in accordance with the requirements of Item 601(b)(5) of Regulation S-K under the Securities Act. In connection with this opinion, we have examined and relied on originals or copies, certified or otherwise identified to our satisfaction, of (i) the Registration Statement; (ii) the 1990 Plan, (iii) the 2000 Plan; (iv) the Restated Certificate of Incorporation of the Company as currently in effect, certified by the Secretary of the Company; (v) the By-Laws of the Company as currently in effect, certified by the Secretary of the Company; (vi) a specimen certificate representing the Common Stock; (vii) certain resolutions adopted on June 13, 2008 by the Board of Directors of the Company relating to the 2000 Plan; (viii) certain resolutions duly adopted on June 13, 2008 by the shareholders of the Company relating to the 2000 Plan as certified by the Inspector of Elections of the Company’s 2008 Annual Meeting of Shareholders; and (ix) certain resolutions adopted on September 16, 2010 by the Board of Directors of the Company relating to the Shares, the filing of the Registration Statement and certain related matters. We have also examined originals or copies, certified or otherwise identified to our satisfaction, of such records of the Company and such other documents, certificates and records as we have deemed necessary or appropriate as a basis for the opinion set forth herein. Regeneron Pharmaceuticals, Inc.
